Title: To Thomas Jefferson from Catherine Church Cruger, 2 December 1808
From: Cruger, Catherine Church
To: Jefferson, Thomas


                  
                     Sir
                     
                     New York Decr. 2d. 1808—
                  
                  Is it presuming too far on your indulgence to hope that you will recall to remembrance a person who has for many years past been deprived of the pleasure of conversing with you—As it is much more natural to forget benefits conferred than received, I can easily imagine, I may have escaped your recollection, whilst I must ever retain the most lively impressions of gratitude for the kindness & affection which charmed my infancy under your roof & which has sometimes honored my latter years by your obliging enquiries
                  Mr. Cruger will have the honor of presenting you this; I need not Sir assure you of my desire to have, availed myself of this occasion of offering you my respects in person; he will tell you that I had it in serious contemplation to perform the journey but the Season and my present state of health forbid this satisfaction; it is one of the sad prerogatives of our sex to be surrounded with so much care and prudence as to oblige us generally to forego our inclinations & I own, I am not a little disappointed at the failure of this agreeable project—
                  The object of Mr. Cruger’s Visit is of the highest importance to our interests & to you Sir we must address our hopes & wishes—We have a very considerable Estate in Santa Cruz which in consequence of the Embargo is now suffering for supplies; the impossibility of furnishing them & consequently of receiving the produce will be a loss of such magnitude as will most essentially injure our fortune—There are also due to us in the Island debts to a considerable amount which the present state of affairs has rendered impossible to collect—These considerations therefore impose the necessity of repairing there immediately with a sufficient Cargo to supply the Estate & the means of bringing home our property From you Sir alone we can obtain a permission so important to our fortune at this moment & I trust that the urgent reasons we offer will convince your judgment, whilst the embarrassment of our present situation will be too forcible an appeal to your indulgence to be resisted—I need not add that this favor will be received with the most heartfelt gratitude; the influence it will have on our welfare is so great that the debt of obligation never will be cancelled—
                  I hope to hear Sir that your health is perfectly good & that in retiring from the cares of public Life your prospects of happiness are such as your Friends can desire—I must entreat you to remember me particularly to Mrs. Randolph my Father & Mother present their best Compts. & wishes—Adieu Sir permit me to offer you the assurance of my respectful regards & the particular esteem with which I have the honor to remain very much your’s
                  
                     Catherine Cruger
                     
                  
               